EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Gollhofer on 3/25/2021.
The application has been amended as follows: 

Claim 11 
A motor vehicle with a passenger compartment, comprising 
a first display with a first display facehaving a visible region visible from the passenger compartment of the motor vehicle with an invisible region out of sight from the passenger compartment; and
a second display with a second display face invisible from the passenger compartment and reflecting on the visible region of the first display face, thereby producing a virtual display plane, visible from the passenger compartment, behind the first display face.

Claim 12
The motor vehicle according to claim 11, wherein the  invisible region  of the first display face outputs light first reflecting off the second display face and then reflecting off [a] the visible portion of the first display face,  thereby producing a further virtual display plane, visible from the passenger compartment, behind the virtual display plane.

Claim 25
A method for operating a display of a motor vehicle having a passenger compartment with a first display with  a first display face having visible and invisible portions from the passenger compartment, and a second display with a second display face invisible from the passenger compartment, comprising:
the visible portion of the  first display facedirectly visible from the passenger compartment of the motor vehicle; and
generating second contents on the second display, invisible from the passenger compartment of the motor vehicle, but reflected on the  visible portion of the first display face, thereby producing a virtual display plane, visible from the passenger compartment, behind the integral first display face.

Claim 26
A method according to claim 25, 
Wherein [an] the invisible portion of the integral first display face is out of sight from the passenger compartment and produces light first reflecting off the second display face and then reflecting off [a] the visible portion of the integral first display face, and
further comprising generating third contents in the invisible portion of the first display face, thereby producing a further virtual display plane, visible from the passenger compartment, behind the virtual display plane.

Allowable Subject Matter
Claims 11-30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a motor vehicle and method comprising: a passenger compartment, first display with first display face at least partially visible from the passenger compartment; a second display face invisible from the passenger compartment and reflecting on the first display face producing a virtual display plane visible from the passenger compartment, behind the first display face.
However, none of the art discloses or inherently implies the above motor vehicle and method further comprising the first display face has invisble regions/portions out of sight from the passenger compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622